UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/11 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements FOR MORE INFORMATION Back Cover General Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for General Municipal Money Market Fund, covering the six-month period from December 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy appears to have hit a soft patch in the spring of 2011 after accelerating over the second half of 2010. Disappointing labor, housing and manufacturing data have come at a time of higher energy prices and some tightening of monetary policy in global markets. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japans natural and nuclear disasters. Yields of money market instruments remained near zero percent in this choppy economic environment, as the Federal Reserve Board maintained its aggressively accommodative policy stance. We remain optimistic as the U.S. economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth, a rising but volatile uptrend in inflation and an improving U.S. labor market in the months ahead.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2010, through May 31, 2011, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2011, General Municipal Money Market Fund’s Class A and Class B shares produced annualized yields of 0.00% and 0.00%, respectively.Taking into account the effects of compounding, the fund’s Class A and Class B shares produced annualized effective yields of 0.00% and 0.00%, respectively. 1 Although investors grew more optimistic about the economy early in the reporting period and yields of longer-term municipal bonds climbed, yields of short-term municipal money market instruments remained anchored near zero percent by a historically low federal funds rate. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal personal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by investing substantially all of the fund’s net assets in high-quality short-term municipal obligations throughout the United States and its territories that provide income exempt from federal personal income tax. Second, we actively manage the fund’s average maturity based on our anticipation of supply-and-demand changes in the short-term municipal marketplace and interest-rate cycles while anticipating liquidity needs. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities are generally issued with maturities in the one-year range, which in turn may lengthen the fund’s The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the fund’s average maturity to maintain then-current yields for as long as we believe practical.At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Low Yields Persisted Despite a Stronger Economic Recovery The reporting period began during an upturn in economic sentiment sparked by a new quantitative easing program from the Federal Reserve Board (the “Fed”). Greater economic optimism also was reinforced by improved hiring activity and greater consumer spending. Indeed, the U.S. Department of Commerce estimated that U.S. GDP expanded at a 3.1% annualized rate during the fourth quarter of 2010, up from 2.6% during the third quarter. Expectations of continued economic growth and related inflation fears in 2011 drove yields of longer-term U.S. Treasury securities and highly rated municipal bonds higher. Many analysts were surprised by a lower-than-expected estimate of 1.8% annualized GDP growth for the first quarter of 2011, and surging energy prices added to their economic concerns. Nonetheless, the Fed maintained an aggressively accommodative policy stance, leaving the overnight federal funds rate in a range between 0% and 0.25%. Consequently, tax-exempt money market instruments continued to offer yields of little more than zero percent through the reporting period’s end. The supply of newly issued municipal money market instruments remained ample in December 2010, and the expiration of the Build America Bonds program at the end of the year had relatively little impact on issuance volumes during the first five months of 2011. Meanwhile, demand for municipal money market instruments remained robust as individuals sought to shelter income from rising state taxes and institutional investors searched for alternatives to taxable money market instruments. Most states and municipalities reduced spending and some raised taxes to bridge budget deficits during the reporting period.Although tax revenues remain below prerecession levels, receipts have trended up over 4 the past year, and we believe that well-publicized concerns regarding potential municipal defaults have been overstated. In addition, several banks have initiated programs providing municipal issuers with credit, a positive development that appears likely to continue. Focus on Liquidity and Capital Preservation We have maintained a conservative investment posture, emphasizing direct, high-quality municipal obligations and commercial paper that were deemed creditworthy by our analysts.We also favored instruments backed by pledged tax appropriations or dedicated revenues.We generally shied away from general obligation debt and instruments issued by localities that depend heavily on state aid. Finally, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages, as it has made little sense to us to incur the interest-rate risks that longer-dated instruments typically entail. Increased Supply Could Lift Yields Despite ongoing signs of economic recovery and higher commodity prices, the Fed is expected to keep short-term interest rates at current low levels.Therefore, we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, we expect the supply of newly issued tax-exempt money market instruments to increase later in 2011, which could put upward pressure on yields. June 15, 2011 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yield for Class A and Class B would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General Municipal Money Market Fund from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Class A Class B Expenses paid per $1,000 † $ 1.70 $ 1.70 Ending value (after expenses) $1,000.00 $1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Class A Class B Expenses paid per $1,000 † $ 1.72 $ 1.72 Ending value (after expenses) $1,023.24 $1,023.24 † Expenses are equal to the fund’s annualized expense ratio of .34% for Class A and .34% for Class B, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) Short-Term Coupon Maturity Principal Investments—95.1% Rate (%) Date Amount ($) Value ($) California—4.3% California, GO Notes (LOC; KBC Bank) 0.15 6/1/11 4,400,000 a 4,400,000 California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.28 6/7/11 6,355,000 a 6,355,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.28 6/7/11 5,100,000 a 5,100,000 California Statewide Communities Development Authority, MFHR (Pittsburg Plaza Apartments) (LOC; FHLB) 0.25 6/7/11 4,600,000 a 4,600,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.34 10/12/11 7,000,000 7,000,000 Colorado—5.5% Colorado Housing Finance Authority, SFMR (Liquidity Facility; FHLB) 0.22 6/7/11 12,500,000 a 12,500,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.21 6/7/11 13,000,000 a 13,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.18 6/7/11 9,765,000 a 9,765,000 Connecticut—1.1% Hamden, GO Notes, BAN 2.00 8/24/11 7,000,000 7,021,147 Delaware—2.3% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.15 6/7/11 15,000,000 a 15,000,000 District of Columbia—.5% Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.20 6/7/11 3,300,000 a 3,300,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida—6.2% Capital Trust Agency, MFHR (Brittany Bay Apartments —Waterman’s Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.21 6/7/11 9,740,000 a,b 9,740,000 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 0.24 6/7/11 10,700,000 a 10,700,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.30 6/1/11 3,895,000 3,895,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.37 6/3/11 6,975,000 6,975,000 Sarasota County Public Hospital District, HR, Refunding (Sarasota Memorial Hospital Project) (LOC: Northern Trust Co.) 0.12 6/1/11 4,600,000 a 4,600,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.60 6/7/11 4,100,000 a 4,100,000 Georgia—10.4% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.27 9/16/11 12,000,000 12,000,000 Fulton County Development Authority, Revenue (Children’s Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.19 6/7/11 28,400,000 a 28,400,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.21 6/7/11 15,000,000 a,b 15,000,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Wells Fargo Bank) 0.32 6/10/11 5,000,000 5,000,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Municipal Electric Authority of Georgia, CP (LOC; Barclays Bank PLC) 0.30 6/9/11 6,000,000 6,000,000 Indiana—2.1% Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.14 6/7/11 8,700,000 a 8,700,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.33 6/7/11 5,000,000 a,b 5,000,000 Iowa—.3% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 2,000,000 2,008,980 Kentucky—.8% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 5,000,000 5,021,196 Louisiana—3.3% Ascension Parish, Revenue (BASF Corporation Project) 0.33 6/7/11 10,000,000 a 10,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 0.28 6/7/11 10,000,000 a 10,000,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 0.40 6/7/11 1,200,000 a 1,200,000 Maryland—1.0% Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Trust) 0.28 6/7/11 3,375,000 a 3,375,000 Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Trust) 0.28 6/7/11 2,860,000 a 2,860,000 Massachusetts—.5% Northampton, GO Notes, BAN 1.50 2/10/12 3,000,000 3,017,504 Michigan—9.0% Michigan, GO Notes 2.00 9/30/11 7,000,000 7,036,344 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Bank of America) 0.20 6/7/11 7,595,000 a 7,595,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.23 6/7/11 15,700,000 a 15,700,000 Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 0.33 6/7/11 8,470,000 a 8,470,000 Michigan Strategic Fund, LOR, Refunding (Consumers Energy Company Project) (LOC; Bank of Nova Scotia) 0.16 6/7/11 10,000,000 a 10,000,000 Oakland County Economic Development Corporation, LOR (Three M Tool and Machine Inc. Project) (LOC; Comerica Bank) 0.33 6/7/11 8,735,000 a 8,735,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota—4.2% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.20 6/7/11 9,670,000 a 9,670,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.38 6/13/11 6,000,000 6,000,000 University of Minnesota, CP 0.31 6/3/11 11,000,000 11,000,000 Mississippi—3.1% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Petal Gas Storage, LLC Project) (LOC; Deutsche Bank AG) 0.19 6/7/11 10,000,000 a 10,000,000 Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 0.18 6/7/11 9,800,000 a 9,800,000 Nevada—1.6% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.26 10/6/11 10,000,000 10,000,000 New Hampshire—1.1% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 0.28 6/7/11 7,000,000 a 7,000,000 New Jersey—.3% Montclair Township, Temporary Notes 1.50 3/9/12 2,000,000 2,007,618 New York—7.8% JPMorgan Chase Putter/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding) (Liquidity Facility; JPMorgan Chase Bank) 0.15 6/1/11 17,000,000 a,b 17,000,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 6/7/11 15,000,000 a 15,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.22 6/17/11 7,000,000 7,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 6,000,000 6,000,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; FHLB) 0.17 6/7/11 5,100,000 a 5,100,000 North Carolina—.7% North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wells Fargo Bank and LOC; GNMA) 0.19 6/7/11 4,700,000 a,b 4,700,000 Ohio—1.3% Ohio, HR (Cleveland Clinic Health System Obligated Group) 0.10 6/1/11 3,650,000 a 3,650,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.37 6/7/11 390,000 a 390,000 Union Township, GO Notes, BAN (Various Purpose) 1.25 9/13/11 4,000,000 4,005,646 Pennsylvania—6.0% Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.23 6/7/11 15,000,000 a 15,000,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.20 6/7/11 8,000,000 a 8,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.23 6/7/11 5,550,000 a 5,550,000 Montgomery County Industrial Development Authority, Revenue (Waverly Heights Limited Project) (LOC; M&T Trust) 0.19 6/7/11 5,000,000 a 5,000,000 Pennsylvania Housing Finance Agency, SFMR (Liquidity Facility; Barclays Bank PLC) 0.16 6/7/11 4,650,000 a 4,650,000 South Carolina—.6% Charleston County School District, GO Notes, BAN 1.50 11/14/11 4,000,000 4,021,780 Tennessee—1.6% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.21 6/7/11 10,000,000 a 10,000,000 Texas—14.6% El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.32 7/12/11 10,000,000 10,000,000 Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; Wells Fargo Bank) 0.14 6/1/11 4,000,000 a 4,000,000 Harris County Health Facilities Development Corporation, Revenue (Saint Luke’s Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co.) 0.13 6/1/11 14,000,000 a 14,000,000 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.55 6/30/11 12,000,000 12,000,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.42 7/14/11 3,000,000 3,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.30 6/7/11 5,000,000 a,b 5,000,000 Texas, TRAN 2.00 8/31/11 25,375,000 25,480,799 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.26 6/7/11 4,915,000 a 4,915,000 Texas Department of Housing and Community Affairs, SFMR 0.20 6/7/11 8,500,000 a 8,500,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.26 8/9/11 2,000,000 2,000,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.30 8/9/11 5,000,000 5,000,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Utah—.4% Central Utah Water Conservancy District, Limited Tax GO Notes, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.21 6/7/11 2,500,000 a 2,500,000 Virginia—1.8% Caroline County Industrial Development Authority, EDR (Meadow Event Park) (LOC; AgFirst Farm Credit Bank) 0.23 6/7/11 11,275,000 a 11,275,000 West Virginia—.4% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 0.22 6/7/11 2,800,000 a 2,800,000 Wyoming—2.3% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.20 6/7/11 15,000,000 a 15,000,000 Total Investments (cost $609,186,014) 95.1% Cash and Receivables (Net) 4.9% Net Assets 100.0% a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2011, these securities amounted to $56,440,000 or 8.8% of net assets. The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 16 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 92.3 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c 2.7 Not Rated d Not Rated d Not Rated d 5.0 † Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Security which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 609,186,014 609,186,014 Receivable for investment securities sold 42,919,813 Interest receivable 858,934 Prepaid expenses 47,813 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 175,915 Cash overdraft due to Custodian 574,028 Payable for investment securities purchased 11,455,176 Payable for shares of Common Stock redeemed 9,460 Accrued expenses 77,344 Net Assets ($) Composition of Net Assets ($): Paid-in capital 640,723,719 Accumulated net realized gain (loss) on investments (3,068) Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 63,466,379 577,254,272 Shares Outstanding 63,494,430 577,513,349 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended May 31, 2011 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 1,687,814 Shareholder servicing costs—Notes 1 and 2(c) 948,353 Distribution and prospectus fees—Note 2(b) 610,808 Registration fees 42,430 Professional fees 37,113 Custodian fees—Note 2(c) 26,202 Directors’ fees and expenses—Note 2(d) 24,579 Prospectus and shareholders’ reports 8,014 Miscellaneous 16,957 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (2,268,221) Less—reduction in fees due to earnings credits—Note 2(c) (60) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Operations ($): Investment income—net 117 497 Net realized gain (loss) on investments — (3,068) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (7) (910) Class B Shares (110) (6,416) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 82,618,050 195,901,634 Class B Shares 628,836,204 1,309,577,014 Dividends reinvested: Class A Shares 7 905 Class B Shares 110 6,383 Cost of shares redeemed: Class A Shares (83,193,371) (270,332,877) Class B Shares (666,042,837) (1,356,832,743) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 678,502,488 800,192,069 End of Period See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2011 Year Ended November 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .004 .022 .031 .028 Distributions: Dividends from investment income—net (.000) a (.000) a (.004) (.022) (.031) (.028) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .37 2.22 3.13 2.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 c .61 .62 .59 .62 .60 Ratio of net expenses to average net assets .34 c .37 .59 .58 .62 .59 Ratio of net investment income to average net assets .00 b,c .00 b .37 2.12 3.09 2.82 Net Assets, end of period ($ x 1,000) 63,466 64,035 138,454 151,633 100,344 123,871 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .001 .018 .027 .024 Distributions: Dividends from investment income—net (.000) a (.000) a (.001) (.018) (.027) (.024) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .07 1.80 2.76 2.47 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 c 1.05 1.08 1.05 1.05 1.04 Ratio of net expenses to average net assets .34 c .37 .90 .99 1.00 1.00 Ratio of net investment income to average net assets .00 b,c .00 b .08 1.77 2.72 2.44 Net Assets, end of period ($ x 1,000) 577,254 614,467 661,738 773,940 792,283 638,154 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: General Municipal Money Market Fund (the “fund”) is a separate diversified series of General Municipal Money Market Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company, currently offering one series, which is the fund. The fund’s investment objective is to maximize current income exempt from federal personal income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 20.5 billion shares of $.001 par value Common Stock.The fund is currently authorized to issue two classes of shares: Class A (15 billion shares authorized) and Class B (5.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2011, sub-accounting service fees amounted to $152,013 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation, and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 24 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 609,186,014 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $3,068 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2010. If not applied, the carryover expires in fiscal 2018. 26 The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2010 was as follows: tax exempt income $497 and long-term capital gains $6,829.The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed 1 1 / 2 % of the value of the fund’s average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear, such excess expense. During the period ended May 31, 2011, there was no expense reimbursement pursuant to the Agreement. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such expense limitations may fluctuate daily, are voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking amounted to $97,775 for Class A and $2,170,446 for Class B shares during the period ended May 31, 2011. (b) Under the Distribution Plan with respect to Class B (“Distribution Plan”), adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the cost of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund the greater of $100,000 or .005% The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of the average daily net assets of Class B shares. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing their shares at an annual rate not to exceed .20% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2011, Class B shares were charged $610,808, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (“Class A Shareholder Services Plan”), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class A shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2011, Class A shares were charged $17,090 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (“Class B Shareholder Services Plan”), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class B shares for servicing shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents in respect of their services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2011, Class B shares were charged $760,065 pursuant to the Class B Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged 28 $11,545 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $1,073 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $60. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $26,202 pursuant to the custody agreement. During the period ended May 31, 2011, the fund was charged $3,146 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $277,425, Rule 12b-1 distribution plan fees $99,861, shareholder services plan fees $152,791, custodian fees $24,242, chief compliance officer fees $3,006 and transfer agency per account fees $3,714, which are offset against an expense reimbursement currently in effect in the amount of $385,124. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common officers, complies with Rule 17a-7 of the Act. During the period ended May 31, 2011, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 of the Act amounting to $207,685,000 and $170,120,000, respectively. 30 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 By: /s/ James Windels James Windels, Treasurer Date: July 25, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
